By the Court.
Lumpkin, J.,
delivering the opinion.
Counsel for the defendant moved to quash the indictment, because it did not call the offence a misdemeanor. Singularly enough, this objection is unfounded in point of fact, if the copy of the indictment in the transcript of the record be correct, as we doubt not it is. -
But, whether this be so or not, this Court — in Camp vs. the State (3 Kelly R. 417)—held, that such omission was an immaterial defect; that it is the description that characterizes the offence, and not the name given to it in the bill. Counsel overlooked this decision, no doubt, so directly in point in this case. Perhaps the adjudications of this Court (not the obita dicta of individual members) will be more carefully studied when it is announced that, under its present organization, one of its own decisions is not only the highest, but the only authority that is needed upon any question, and that it is a useless consumption of time, either to go back of the decision to sustain it by reported cases, or to combat it, with a view to have it reconsidered and reversed. Like the laws of the Medes and Persians, what is written In the books of our Reports will remain written, unless re*209pealed, altered or modified by the Legislature. The titles to property — to say nothing of liberty and life — are too sacred to depend upon the fluctuating opinions of a Court, which are liable to be changed by the accession of any new member to the Bench.
As to the other point, which counsel, who argued the case, informed us he was told by his absent brother, was in the record, we, like him, have searched diligently, but are unable to find it.
The Court charged the jury that the guilt of the defendant might be made out by circumstantial as well as positive proof. All that the law required was, that they should be convinced, beyond a reasonable doubt, of the guilt of the accused. His Honor gave an illustration of circumstantial evidence, and finally instructed the jury that there was nothing, legally or morally, wrong for persons to lay a trap-, or conspire with others, to detect a culprit; that that has nothing to do with the guilt or innocence of • the accused— to all of which we heartily subscribe. The fact that a plan was laid to catch the offender, may warrant the jury in scrutinizing the testimony a little more carefully, we do not deny; and there was nothing in the charge to contravene this idea. Indeed, the guilt of the defendant is too manifest to talk about the proof.
And he has been convicted of an offence which is more destructive to our slave population; and, therefore, to the rights of property, than any in the Penal Code. It has been asserted, upon reliable statistics, that the number of negroes destroyed by liquor every year, in this State, will average one to each county; and generally they are the most valuable slaves — male and female — in the community. And the mischief, enormous as it is, stops not here. The lives and property of their owners are frequently jeoparded in this way. A bottle was found upon the 'person of the driver of the Winn family, who were so- massacred and mangled upon the Macon & Western Railroad by attempting to cross ahead of the train, while running at full speed. I simply mention the fact, without intending to impute blame to the driver. But how often — at night especially — in our cities and towns, is the safety of families put in peril by drunken drivers? And .-even this is not all. Should the scenes of St. Domingo be ever re-enacted in our midst, it will be found that liquor *210has much to do with it. It engenders recklessness, and nerves the arm of the timid and hesitating to deeds of desperate daring and death.
JUDGMENT.
Whereupon, it' is considered and adjudged by the Court, that the judgment of the Court below be affirmed.